DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8, drawn to a microfluidic device comprising: a bridgeable barrier; an upstream portion upstream from the bridgeable barrier comprising an inlet channel and an outlet channel; a downstream portion downstream from the bridgeable barrier; and a removably attachable seal.
Group II, claims 9-19, drawn to a microfluidic device comprising: a sensor in a sensing chamber; a sensing chamber inlet channel and a sensing chamber outlet channel; a reservoir forming a sample chamber inlet channel in fluid communication with the sensing chamber inlet channel; a liquid collection channel; a barrier between an end of the sensing chamber outlet chamber and the liquid collection channel; a first seal covering the sample input port; a second seal covering the end of the sensing chamber outlet channel.
Group III, claim 27, drawn to a method of preparing a microfluidic device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and each of groups II-III lack unity of invention because even though the inventions of these groups require the technical feature of a microfluidic device comprising: a barrier; an upstream portion upstream from the barrier comprising an inlet channel and an outlet channel; a downstream portion downstream from the barrier; and a removable seal, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bau (US 2010/0035349 A1).  
Bau teaches a microfluidic device (e.g., par. 3) comprising: 
a barrier (see pillars separating the chamber and the conduits of Fig. 13); 
an upstream portion upstream from the barrier comprising an inlet channel and an outlet channel (e.g., air conduit of Fig. 13); 
a downstream portion downstream from the barrier (e.g., liquid conduit of Fig. 13); and 
a removable seal (removable sealing layer, par. 34; par. 41; e.g., see Al foil and tape of Fig. 13).
Groups II-III lack unity of invention because even though the inventions of these groups require the technical feature of a microfluidic device according to claim 9, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bau (US 2010/0035349 A1).  
Bau teaches a microfluidic device for analyzing a test liquid (par. 3) comprising:
a sensor provided in a sensing chamber (par. 42, 47);
a sensing chamber inlet channel and a sensor chamber outlet chamber, each connecting to the sensing chamber for respectively passing liquid into and out of the sensing chamber; a reservoir forming a sample input port to the microfluidic device, the reservoir being in fluid communication with the sensing chamber inlet; a liquid collection channel; a barrier between the end of the sensing chamber outlet channel and the liquid collection channel (par. 33-34, 40-41; Fig. 13);
a first seal, covering the sample input port; a second seal, covering the end of the sensing chamber outlet channel, thereby preventing liquid from flowing from the sensing chamber, over the barrier, into the liquid collection channel (removable sealing layer, par. 34; par. 41; e.g., see Al foil and tape of Fig. 13);
wherein the microfluidic device is filled with a liquid from the first seal at the sample input port to the second seal at the end of the sensing chamber outlet channel, such that the sensor is covered by liquid and unexposed to a gas or gas/liquid interface (par. 37); and
wherein the first and second seals are removable to cause the liquid between the reservoir and the end of the sensing chamber outlet channel to flow so that some liquid flows over the barrier (par. 34; par. 41; Fig. 13).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER H. TIEU/Examiner, Art Unit 1649                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1641